Citation Nr: 1601063	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-37 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to vocational rehabilitation services under the provisions of Chapter 31, Title 38, United States Code.


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 determination by the Vocational Rehabilitation and Employment Division of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The Veteran was scheduled for a video conference hearing before the Board in December 2015.  After being notified of the scheduled hearing, the Veteran did not report and did not request a postponement.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  Achievement of a vocational goal is not reasonably feasible.

2.  The services necessary for training and rehabilitation have not been identified by VA and the Veteran.

3.  An individual written plan has not been developed by VA and the Veteran describing goals of the program and the means through which vocational rehabilitation goals will be achieved.  


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation services under the provisions of Chapter 31, Title 38, United States Code are not met.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 2014); 38 C.F.R. §§ 21.40, 21.52,  21.282(b), 21.320(b), 21.322(h) (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in situations that are governed by other chapters.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  As the issue on appeal pertains to vocational training and rehabilitation benefits that are governed by Chapter 31 of Title 38, the VCAA does not apply in this case. 

Legal Criteria and Analysis

The purpose of training and rehabilitation benefits provided in Chapter 31, Title 38, United States Code, is to provide for all services and assistance necessary to enable veterans with service-connected disabilities to achieve maximum independence in daily living, and to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100 (West 2014).  As applicable in this case, the aim of the provision is to provide such services necessary to enable veterans with service-connected disabilities to become employable and to obtain and maintain suitable employment. 

A service-disabled veteran must meet three basic requirements to be eligible for receipt of Chapter 31 vocational rehabilitation benefits: (1) VA must find that the veteran has basic entitlement to services as prescribed by 38 C.F.R. § 21.40; (2) the services necessary for training and rehabilitation must be identified by VA and the veteran; and (3) an individual written plan must be developed by VA and the veteran describing goals of the program and the means through which these goals will be achieved.  38 U.S.C.A. § 3102; 38 C.F.R. §§ 21.1(b)(1-3), 21.40 (2015). 

Regarding the first requirement, as pertinent to this case, the regulation requires that the following two conditions are met: (1) the veteran has a service-connected disability, and the disability is rated either 20 percent or more; or, if the veteran filed an original claim prior to November 1, 1990, the disability is rated at a compensable level which may be less than 20 percent, (2) the disability must have been incurred or aggravated by active duty service on or after September 16, 1940, and (3) the veteran is in need of rehabilitation to overcome an employment handicap.  38 C.F.R. § 21.40.  

An "employment handicap" is defined as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(a) (2015).  The term "vocational goal" is defined by statute as gainful employment consistent with the veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).

The term "achievement of a vocational goal is reasonably feasible" is defined under 38 C.F.R. § 21.35(h)(2) (2015).  Under that provision, in order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's service-connected and non-service-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  Id.  The criteria for determining that the achievement of a vocational goal is reasonably feasible for the veteran are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal, or will be provided service by VA to develop such necessary skills as part of the program.  38 C.F.R. § 21.53(d) (2015).

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that achievement of a vocational goal is reasonably feasible.  The Veteran is service connected for several disabilities rated at more than 20 percent including acne vulgaris, rated at 60 percent disabling; residuals of right shoulder dislocation, rated at 40 percent disabling; bilateral plantar fasciitis, rated at 30 percent disabling; and right shoulder scar, rated at 10 percent disabling.  The evidence also shows that the Veteran is affected by several non-service-connected disabilities such as low back pain, right shoulder and arm pain, and diabetes mellitus.

While the evidence demonstrates disabilities - both service-connected and non-service-connected alike - that create an employment handicap, the evidence does not demonstrate that the Veteran's physical and mental conditions would permit training to begin within a reasonable period, or more generally, that those conditions would allow for successful pursuit of a vocational rehabilitation and successful employment.

As to whether the Veteran can pursue vocational rehabilitation, the June 2008 VRED Vocational Evaluation Report indicates that the Veteran was referred for a vocational evaluation in February 2008 to determine vocational feasibility based on work experience, academic levels, aptitude potentials, and computer aptitude.  While the Veteran reported for three sessions, the Veteran discontinued the vocational evaluation process in April 2008 due to medical reasons before the process was completed.  As a result, the June 2008 VRED evaluator opined that the 
goal of returning to school/re-training could not be supported because of the Veteran's unstable medical status, which would affect the ability to participate in any regularly scheduled activity.  

The June 2008 VRED Vocational Evaluation Report was reviewed and approved by a VA Vocational Counseling Psychologist in August 2008.  The August 2008 VA Vocational Counseling Psychologist added that the Veteran was unable to participate in a rehabilitation program because of serious physical or emotional problems for an extended period.  The Veteran has not demonstrated interest or ability to return to the VRED to complete an overall assessment of vocational feasibility.  Based on this evidence, there is no indication that the Veteran's physical and mental conditions would permit vocational rehabilitation training to begin within a reasonable period.

As to whether vocational rehabilitation would lead to successful employment, the RO granted the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective August 7, 2008.  The assignment of TDIU is premised on the Veteran's inability to secure (obtain) or follow (maintain) substantially gainful employment due to the service-connected disabilities.  While the TDIU is not based on permanent total disability, the grant of TDIU is consistent with the August 2008 VA Vocational Counseling Psychologist's observation that the Veteran was unable to participate in a rehabilitation program because of serious physical or emotional problems for an extended period.  

In sum, the evidence demonstrates that the Veteran's physical and mental conditions do not permit vocational rehabilitation training, or that vocational rehabilitation would provide for successful employment.  Achievement of a vocational goal is, therefore, not reasonably feasible, and the criteria for basic entitlement to vocational rehabilitation benefits and services are not met.  38 C.F.R. § 21.40.

Even if the Board were to find that the Veteran meets the criteria for basic entitlement to vocational rehabilitation benefits and services as prescribed by 38 C.F.R. § 21.40, the services necessary for training and rehabilitation have not been identified by VA and the Veteran.  As discussed above, the Veteran did not complete the initial VRED assessment of vocational feasibility because of medical reasons, and the Veteran's indication that he could not commit to attending or completing the evaluation.  

In this context, the Board also finds that an individual written plan has not been developed by VA and the Veteran describing goals of the program and the means through which vocational rehabilitation goals will be achieved.  Such a plan would develop after VA and the Veteran have identified the services necessary for training and rehabilitation, which has not been done in this case.

In sum, the Board finds that achievement of a vocational goal is not reasonably feasible.  Moreover, the necessary steps towards receiving Chapter 31 vocational rehabilitation benefits - specifically, VA and the Veteran's identification of the services necessary for training and rehabilitation, and the development of an individual written plan by VA and the Veteran describing goals of the program and the means through which these goals will be achieved - have not been taken.  See 38 U.S.C.A. § 3102; 38 C.F.R. §§ 21.1(b)(1-3), 21.40.  Accordingly, the appeal for vocational rehabilitation services under Chapter 31, Title, 38 United States is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to vocational rehabilitation services under Chapter 31, Title, 38 United States Code is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


